DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities:  
Regarding claim 1, line 2-3, “the signaling broadcast or multicast” should read “the signaling is broadcast or multicast”
Regarding claim 8, line 4-5, “the signaling broadcast or multicast” should read “the signaling is broadcast or multicast”
Regarding claim 15, line 6-7, “the signaling broadcast or multicast” should read “the signaling is broadcast or multicast”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 12-13, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the long-term storage device" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what “the long-term storage device” is.
Claim 12 recites the limitation "the long-term storage device" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what “the long-term storage device” is.
Claim 13 is dependent on claim 12 and inherits the deficiency above. Claim 13 also recites the limitation "the long-term storage device" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what “the long-term storage device” is.
Claim 18 recites the limitation "the long-term storage device" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what “the long-term storage device” is.
Claim 19 is dependent on claim 18 and inherits the deficiency above. Claim 19 also recites the limitation "the long-term storage device" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what “the long-term storage device” is.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without adding significantly more.
101 Analysis – Step 1
Regarding Step 1 of the Revised Guidance, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claims 1-7 are directed to a method and recites at least one step, claims 8-14 are directed to a non-transitory storage medium and, claims 15-20 are directed to an apparatus that comprises one or more processors, a memory, and programs. Therefore, claims 1-20 are within at least one of the four statutory categories (process and apparatus).
101 Analysis – Step 2A, Prong 1
Regarding Prong 1 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite a judicial exception. 
Independent claim 1 includes limitations that recite an abstract idea (bolded below). Claim 7 recites:
A method comprising: 
receiving signaling indicative of events related to a vehicle, the signaling broadcast or 
multicast over a bus configured to communicate data signals or control signals, or both, between components of a computing system within the vehicle; 
classifying the events using a machine learning model based at least in part on the 
received signaling, the classifying comprising indicating that a collision between the vehicle and another object is imminent; and 
copying data from a cyclic buffer of a first device within the computing system into a 
storage device in response to the classifying.
The examiner submits that the bolded limitations above constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitations in the human mind. For example, a driver of a vehicle would be able to observe a scene surrounding the vehicle and predict a collision is likely to occur and label the scene a collision event. 
101 Analysis – Step 2A, Prong 2
Regarding Prong 2 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim, beyond the abstract idea, integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception (mental process). The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the instant application, the additional limitations beyond the above-noted abstract ideas are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
A method comprising: 
receiving signaling indicative of events related to a vehicle, the signaling broadcast or 
multicast over a bus configured to communicate data signals or control signals, or both, between components of a computing system within the vehicle; 
classifying the events using a machine learning model based at least in part on the 
received signaling, the classifying comprising indicating that a collision between the vehicle and another object is imminent; and 
copying data from a cyclic buffer of a first device within the computing system into a 
storage device in response to the classifying.
The recitation of “vehicle” and “computing system” are provided at a high level of generality. Additionally, applicant’s specification states “this apparatus… can include a general-purpose computer” in [0088]. Therefore, the additional elements recited fail to provide a specific technology that is integral to the claim. 
The limitation “receiving signaling…” falls under “mere data gather” which has been considered by the courts as insignificant extra-solution activity (see MPEP 2106.05(g)). Additionally, the limitation “copying data…” is considered insignificant post-solution activity. The MPEP states insignificant extra-solution and post-solution activity fails to integrate a judicial exception (abstract idea) into a practical application. 
Therefore, the additional limitations and elements merely amount to the general application of the abstract idea into a technological environment and extra-solution activity and fail to integrate the abstract idea into a practical application. Thus, the claim must be further examined under Step 2B.
101 Analysis – Step 2B
	Regarding Step 2B of the Revised Guidance, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea). 
In the instant application, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above, the additional elements amount to nothing more than merely applying the abstract idea into a technological environment. Hence, the claim is not patent eligible. 
	Independent claims 8 and 15 are parallel in scope to claim 1 and are ineligible for similar reasons.
	Specifically regarding claims 8 and 15, in addition to the limitations similar to those of claim 1, the limitations “a non-transitory computer-readable storage medium,” “computer,” and “processor” are recited at a high level of generality and fail to provide a specific technology that is integral to the claim. Thus, the additional elements merely amount to the general application of the abstract idea into a technological environment rendering the claims not patent eligible.
	Regarding dependent claims 2 and 9, the judicial exception of independent claims 1 and 8 are inherited by claims 2 and 9. Further, the added limitation of “receiving the signaling” comprising “raw event data” adds to the consideration of mere data gathering and fails to integrate the abstract idea into a practical application. Thus, claims 2 and 9 are also not patent eligible.
	Regarding dependent claims 4-7, 10-14, and 16-20, the judicial exception of independent claims 1, 8, and 15 are inherited by claims 4-7, 10-14, and 16-20. No additional element or positive action has been recited in these claims to integrate the abstract idea into a practical application. Thus, claims 4-7, 10-14, and 16-20 are also not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 8-9, 11-13, 15, and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sambo et al. (U.S. Patent Application Publication No. 2020/0057894 A1; hereinafter Sambo).
Regarding claim 1, Sambo discloses:
A method comprising: receiving signaling indicative of events related to a vehicle (“event collection device 210 includes one or more devices capable of receiving, generating, storing, and/or processing information associated with automatic collection of information concerning harsh driving events” see at least [0062]), the signaling broadcast or multicast over a bus configured to communicate data signals or control signals, or both, between components of a computing system within the vehicle (bus 310 permits communication among components of device 300, see at least [0076]); 
classifying the events using a machine learning model based at least in part on the received signaling (event categorization algorithm could be a machine learning algorithm, see at least [0096]), the classifying comprising indicating that a collision between the vehicle and another object is imminent (video classification platform can construct a collision cone of the vehicle and determine one or more objects have a potential to collide with the vehicle, see at least [0037]-[0038]); and 
copying data from a cyclic buffer of a first device (circular buffer of camera, see at least [0026]) within the computing system into a storage device in response to the classifying (video classification platform downloads the video data of the harsh driving event, see at least [0033]).
Regarding claim 2, Sambo discloses the elements above and further discloses:
the receiving the signaling indicative of events comprising receiving raw event data from a plurality of subsystems of the vehicle (harsh driving event collection device can include a camera device, mobile user device, vehicle tracking device, and/or a similar device that is capable of capturing data concerning a harsh driving event, see at least [0011]).
Regarding claim 4, Sambo discloses the elements above and further discloses:
the classifying the events comprising classifying the events using a neural network (video classification platform can use a neural network to train to categorize an event, see at least [0042] and [0043]).
Regarding claim 5, Sambo discloses the elements above and further discloses:
re-training the neural network using the data stored in the storage device (video classification platform can update the model, see at least [0045]-[0046]).
Regarding claim 6, Sambo discloses the elements above and further discloses:
labeling the data stored in the long-term storage device based on whether an actual collision was detected after the classifying (video classification platform can assign a category to a harsh driving event, “the category can indicate that the harsh driving event is a crash event” see at least [0040]).
Regarding claim 8, Sambo discloses:
A non-transitory computer-readable storage medium for tangibly storing computer program instructions capable of being executed by a computer processor, the computer program instructions defining the steps of (“Device 300 can perform these processes based on processor 320 executing software instructions stored by a non-transitory computer-readable medium, such as memory 330 and/or storage component 340, see at least [0080]) : 
receiving signaling indicative of events related to a vehicle (“event collection device 210 includes one or more devices capable of receiving, generating, storing, and/or processing information associated with automatic collection of information concerning harsh driving events” see at least [0062]; device 300 can correspond to harsh driving event collection device 210, see at least [0075]), the signaling broadcast or multicast over a bus configured to communicate data signals or control signals, or both, between components of a computing system within the vehicle (bus 310 permits communication among components of device 300, see at least [0076]); 
classifying the events using a machine learning model based at least in part on the received signaling (event categorization algorithm could be a machine learning algorithm, see at least [0096]), the classifying comprising indicating that a collision between the vehicle and another object is imminent (video classification platform can construct a collision cone of the vehicle and determine one or more objects have a potential to collide with the vehicle, see at least [0037]-[0038]); and 
copying data from a cyclic buffer of a first device (circular buffer of camera, see at least [0026]) within the computing system into a storage device in response to the classifying (video classification platform downloads the video data of the harsh driving event, see at least [0033]).
Regarding claim 9, Sambo discloses the elements above and further discloses:
the receiving the signaling indicative of events comprising receiving raw event data from a plurality of subsystems of the vehicle (harsh driving event collection device can include a camera device, mobile user device, vehicle tracking device, and/or a similar device that is capable of capturing data concerning a harsh driving event, see at least [0011]).
Regarding claim 11, Sambo discloses the elements above and further discloses:
the classifying the events comprising classifying the events using a neural network (video classification platform can use a neural network to train to categorize an event, see at least [0042] and [0043]).
Regarding claim 12, Sambo discloses the elements above and further discloses:
re-training the neural network using the data stored in the long-term storage device (video classification platform can update the model, see at least [0045]-[0046]).
Regarding claim 13, Sambo discloses the elements above and further discloses:
labeling the data stored in the long-term storage device based on whether an actual collision was detected after the classifying (video classification platform can assign a category to a harsh driving event, “the category can indicate that the harsh driving event is a crash event” see at least [0040]).
Regarding claim 15, Sambo discloses:
An apparatus comprising: a processor (processor 320, see at least [0080]); and 
a storage medium for tangibly storing thereon program logic for execution by the processor, the stored program logic causing the processor to perform the operations of (“Device 300 can perform these processes based on processor 320 executing software instructions stored by a non-transitory computer-readable medium, such as memory 330 and/or storage component 340, see at least [0080]): 
receiving signaling indicative of events related to a vehicle (“event collection device 210 includes one or more devices capable of receiving, generating, storing, and/or processing information associated with automatic collection of information concerning harsh driving events” see at least [0062]), the signaling broadcast or multicast over a bus configured to communicate data signals or control signals, or both, between components of a computing system within the vehicle (bus 310 permits communication among components of device 300, see at least [0076]); 
classifying the events using a machine learning model based at least in part on the received signaling (event categorization algorithm could be a machine learning algorithm, see at least [0096]), the classifying comprising indicating that a collision between the vehicle and another object is imminent (video classification platform can construct a collision cone of the vehicle and determine one or more objects have a potential to collide with the vehicle, see at least [0037]-[0038]); and 
copying data from a cyclic buffer of a first device (circular buffer of camera, see at least [0026]) within the computing system into a storage device in response to the classifying (video classification platform downloads the video data of the harsh driving event, see at least [0033]).
Regarding claim 17, Sambo discloses the elements above and further discloses:
classifying the events using a neural network (video classification platform can use a neural network to train to categorize an event, see at least [0042] and [0043]).
Regarding claim 18, Sambo discloses the elements above and further discloses:
perform the operation of re-training the neural network using the data stored in the long-term storage device (video classification platform can update the model, see at least [0045]-[0046]).
Regarding claim 19, Sambo discloses the elements above and further discloses:
labeling the data stored in the long-term storage device based on whether an actual collision was -- 22 --Patent ApplicationAttorney Docket No. 120426-210400/US Micron Ref.: 2019-2104.00/US detected after the classifying (video classification platform can assign a category to a harsh driving event, “the category can indicate that the harsh driving event is a crash event” see at least [0040]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7, 10, 14, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sambo in view of Christensen et al. (U.S. Patent No. 9,457,754 B1; hereinafter Christensen).
Regarding claim 3, Sambo discloses the elements above but does not disclose:
the indicating that a collision is imminent comprising identifying that the collision likely to occur within a threshold level of confidence.
However, Christensen teaches:
the indicating that a collision is imminent comprising identifying that the collision likely to occur within a threshold level of confidence (collision likelihood score is compared to a threshold collision score and “when the overall collision likelihood score for a set of sensor data exceeds the threshold collision score” it indicates a vehicle collision, see at least col. 10 lines 24-27).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the harsh driving event determination disclosed by Sambo by adding the collision threshold taught by Christensen. One of ordinary skill in the art would have been motivated to make this modification in order to “identify a vehicle collision in near real-time” “so that emergency personnel may respond as quickly as possible” (see col. 1 lines 27-28 and 38-39).
Regarding claim 7, Sambo discloses the elements above but does not disclose:
identifying a set of false positive and false negative events and adjusting parameters of the machine learning model -- 20 --Patent ApplicationAttorney Docket No. 120426-210400/US Micron Ref.: 2019-2104.00/US based on the false positive and false negative events.
However, Christensen teaches:
identifying a set of false positive and false negative events and adjusting parameters of the machine learning model -- 20 --Patent ApplicationAttorney Docket No. 120426-210400/US Micron Ref.: 2019-2104.00/US based on the false positive and false negative events (“model building module 304 may adjust the statistical model for sets of sensor data having large spikes in acceleration, speed, pressure, sound intensity, and/or rotation which do not correspond to vehicle collisions, so as to avoid false positives… However, if adjusting the thresholds causes false negatives, the model building module 304 may adjust the statistical model in any other suitable manner” see at least col. 10 lines 19-53 and 59-62).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the event classification disclosed by Sambo by adding the adjusted models taught by Christensen. One of ordinary skill in the art would have been motivated to make this modification in order “to avoid false positives” and avoid false negatives in a model for more accurate predictions (see col. 10 line 53).
Regarding claim 10, Sambo discloses the elements above but does not disclose:
indicating that a collision is imminent comprising identifying that the collision likely to occur within a threshold level of confidence 
However, Christensen teaches:
indicating that a collision is imminent comprising identifying that the collision likely to occur within a threshold level of confidence (collision likelihood score is compared to a threshold collision score and “when the overall collision likelihood score for a set of sensor data exceeds the threshold collision score” it indicates a vehicle collision, see at least col. 10 lines 24-27).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the harsh driving event determination disclosed by Sambo by adding the collision threshold taught by Christensen. One of ordinary skill in the art would have been motivated to make this modification in order to “identify a vehicle collision in near real-time” “so that emergency personnel may respond as quickly as possible” (see col. 1 lines 27-28 and 38-39).
Regarding claim 14, Sambo discloses the elements above but does not disclose:
the instructions further defining the steps of identifying a set of false positive and false negative events and adjusting parameters of the machine learning model based on the false positive and false negative events.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

the instructions further defining the steps of identifying a set of false positive and false negative events and adjusting parameters of the machine learning model based on the false positive and false negative events (“model building module 304 may adjust the statistical model for sets of sensor data having large spikes in acceleration, speed, pressure, sound intensity, and/or rotation which do not correspond to vehicle collisions, so as to avoid false positives… However, if adjusting the thresholds causes false negatives, the model building module 304 may adjust the statistical model in any other suitable manner” see at least col. 10 lines 19-53 and 59-62).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the event classification disclosed by Sambo by adding the adjusted models taught by Christensen. One of ordinary skill in the art would have been motivated to make this modification in order “to avoid false positives” and avoid false negatives in a model for more accurate predictions (see col. 10 line 53).
Regarding claim 16, Sambo discloses the elements above but does not disclose:
indicating that a collision is imminent comprising identifying that the collision likely to occur within a threshold level of confidence.
However, Christensen teaches:
indicating that a collision is imminent comprising identifying that the collision likely to occur within a threshold level of confidence (collision likelihood score is compared to a threshold collision score and “when the overall collision likelihood score for a set of sensor data exceeds the threshold collision score” it indicates a vehicle collision, see at least col. 10 lines 24-27).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the harsh driving event determination disclosed by Sambo by adding the collision threshold taught by Christensen. One of ordinary skill in the art would have been motivated to make this modification in order to “identify a vehicle collision in near real-time” “so that emergency personnel may respond as quickly as possible” (see col. 1 lines 27-28 and 38-39).
Regarding claim 20, Sambo discloses the elements above but does not disclose:
perform the operations of identifying a set of false positive and false negative events and adjusting parameters of the machine learning model based on the false positive and false negative events.
However, Christensen teaches:
indicating that a collision is imminent comprising identifying that the collision likely to occur within a threshold level of confidence (“model building module 304 may adjust the statistical model for sets of sensor data having large spikes in acceleration, speed, pressure, sound intensity, and/or rotation which do not correspond to vehicle collisions, so as to avoid false positives… However, if adjusting the thresholds causes false negatives, the model building module 304 may adjust the statistical model in any other suitable manner” see at least col. 10 lines 19-53 and 59-62).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the event classification disclosed by Sambo by adding the adjusted models taught by Christensen. One of ordinary skill in the art would have been motivated to make this modification in order “to avoid false positives” and avoid false negatives in a model for more accurate predictions (see col. 10 line 53).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yocam et al. (U.S. Patent Application Publication No. 2018/0322413 A1) teaches gathering sensor data to be processed by a machine learning model to identify patterns in the data and recognize abnormal conditions such as collisions.
Porter et al. (U.S. Patent Application Publication No. 2020/0202144 A1) teaches capturing video in a circular buffer and using machine learning to determine whether an image depicts a situation with a high risk of collision.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277. The examiner can normally be reached Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.L./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662